Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a receiving unit, a depth unit, a point cloud generator, a projection unit, a conversion unit, and a depth data generator in claim 12; and a surface normal estimator and an occlusion boundary detector in claim 15.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 11, 12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tezuka et al. ("View Synthesis Using Superpixel based Inpainting Capable of Occlusion Handling and Hole Filling," hereinafter "Tezuka") in view of Zhang et al. ("Deep Depth Completion of a Single RGB-D Image," hereinafter "Zhang").
Regarding claim 1, Tezuka discloses A method of reconstructing colour and depth information of a scene ("view plus depth data," abstract), the method comprising: receiving at least one colour image of a scene, the at least one colour image being captured from a respective viewpoint; obtaining depth information of the scene for the respective viewpoint (e.g. "Input view + depth data A" of Fig. 1); generating a point cloud of the scene based on the at least one colour image and the obtained depth information ("We back-project view plus depth data into the 3D space to obtain 3D points cloud," pg. 125, sec. A, para. 1); generating a projection of the point cloud from an alternative viewpoint, the alternative viewpoint being different from the respective viewpoint, and including occluded parts of the scene for which colour and depth information is missing; converting the projection of the point cloud to respective sparse colour and depth images (e.g. "Virtual view + depth data A" in Fig. 1; since converting from view plus depth to a point cloud is "back-projecting," one can see that converting from a point cloud to view plus depth would be "projecting" the point cloud) estimating colour information for at least some of the scene in the sparse colour image for which there is no colour information, thereby reconstructing a more complete colour image of the scene from the alternative viewpoint ("occlusion holes that are common among reference viewpoints, remains unfilled. Therefore, all remaining holes are filled with inpainting method," pg. 126, sec. C, para. 1).
Tezuka does not disclose estimating, based on the reconstructed colour image and the obtained depth information, depth information for at least some of the scene for which there is no depth information, thereby reconstructing a more complete depth image of the scene from the alternative viewpoint.
In the same art of 3D reconstruction, Zhang teaches estimating, based on the colour image and the obtained depth information, depth information for at least some of the scene for which there is no depth information, thereby reconstructing a more complete depth image of the scene ("we train a deep network that takes an RGB image as input and predicts dense surface normals and occlusion boundaries. Those predictions are then combined with raw depth observations provided by the RGB-D camera to solve for depths for all pixels," abstract). 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the depth estimation teachings of Zhang to the reconstructed image from the alternative viewpoint of Tezuka.  The motivation would have been to improve the accuracy of the depth map.
Regarding claim 4, the combination of Tezuka and Zhang renders obvious wherein estimating the depth information comprises: estimating surface normals of one or more surfaces in the reconstructed colour image; detecting one or more occlusion boundaries in the reconstructed colour image; and estimating the depth information based on the estimated surface normals, the detected occlusion boundaries and the obtained depth information ("we train a deep network that takes an RGB image as input and predicts dense surface normals and occlusion boundaries. Those predictions are then combined with raw depth observations provided by the RGB-D camera to solve for depths for all pixels," abstract; see claim 1 for motivation to combine). 
Regarding claim 5, the combination of Tezuka and Zhang renders obvious inputting the reconstructed colour image to a neural network model, the neural network model being trained to estimate surface normals and occlusion boundaries in colour images; and wherein estimating the depth information comprises using the estimated surface normals, detected occlusion boundaries and the obtained depth information to guide a global optimization process ("we train a deep network that takes an RGB image as input and predicts dense surface normals and occlusion boundaries. Those predictions are then combined with raw depth observations provided by the RGB-D camera to solve for depths for all pixels," abstract; "We then solve for the absolute depths with a global optimization," pg. 175; col. 2, para. 3; see claim 1 for motivation to combine).
Regarding claim 6, the combination of Tezuka and Zhang renders obvious wherein generating the point cloud comprises applying an inverse projection to the at least one colour image and obtained depth information ("We back-project view plus depth data into the 3D space to obtain 3D points cloud," Tezuka, pg. 125, sec. A, para. 1).
Regarding claim 7, the combination of Tezuka and Zhang renders obvious outputting the more complete colour image for display at a display device ("enables users to watch 3D objects from any viewpoint," Tezuka, pg. 124; sec. I, para. 1).
Regarding claim 8, the combination of Tezuka and Zhang renders obvious receiving a plurality of colour images, each colour image being captured from a different respective viewpoint; obtaining depth information for each of the respective viewpoints (see Tezuka, Fig. 1); generating the point cloud based on the plurality of captured colour images and the obtained depth information ("We back-project view plus depth data into the 3D space to obtain 3D points cloud," Tezuka, pg. 125, sec. A, para. 1); generating a projection of the point cloud from an alternative viewpoint, the alternative viewpoint being different from each of the respective viewpoints and including occluded parts of the scene for which colour and depth information is missing; converting the projection of the point cloud to respective sparse colour and depth images (e.g. "Virtual view + depth data A" in Tezuka, Fig. 1); estimating colour information for at least some of the scene in the sparse colour image for which there is no colour information, thereby reconstructing a more complete colour image of the scene from the alternative viewpoint ("occlusion holes that are common among reference viewpoints, remains unfilled. Therefore, all remaining holes are filled with inpainting method," Tezuka, pg. 126, sec. C, para. 1); and estimating, based on the reconstructed colour image and the obtained depth information, depth information for at least some of the scene for which there is no depth information, thereby reconstructing a more complete depth image of the scene from the alternative viewpoint (Zhang, abstract; see claim 1 for motivation to combine).
Regarding claims 11 and 12, they are rejected using the same citations and rationales set forth in the rejection of claim 1.
Regarding claims 15 and 16, they are rejected using the same citations and rationales set forth in the rejections of claims 4 and 5, respectively.

Claims 2, 3, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tezuka in view of Zhang, and further in view of Lin et al. (US 2019/0355102; hereinafter "Lin").
Regarding claim 2, the combination of Tezuka and Zhang does not disclose wherein estimating the colour information comprises inputting the sparse colour image to a trained machine learning model, the machine learning model being trained with complete and incomplete colour image pairs, and trained to estimate pixel values for incomplete parts of an image.
In the same art of image completion, Lin teaches wherein estimating the colour information comprises inputting the sparse colour image to a trained machine learning model, the machine learning model being trained with complete and incomplete colour image pairs, and trained to estimate pixel values for incomplete parts of an image ("a holey digital image is received … The coarse image neural network generates a coarse prediction of imagery for filling the holes … The image refinement network receives the coarse prediction as input, refines the coarse prediction, and outputs a filled digital image having refined imagery," para. 3; "the training manager module carries out this training by pre-processing a set of images, inputting these processed images to the framework so that the networks can generate content for filling holes of the input images, and comparing the filled images output by the framework to the original images," para. 49).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Lin to the combination of Tezuka and Zhang.  The motivation would have been to create "visually pleasant digital content" (Lin, para. 3).
Regarding claim 3, the combination of Tezuka, Zhang, and Lin renders obvious wherein the machine learning model comprises a fully convolutional network model ("the image completer may be configured as a fully convolutional end-to-end neural network," Lin, para. 34; see claim 2 for motivation to combine).
Regarding claim 14, it is rejected using the same citations and rationales set forth in the rejection of claim 2.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tezuka in view of Zhang, and further in view of Brendel et al. (US 2016/0210741; hereinafter "Brendel").
Regarding claim 9, the combination of Tezuka and Zhang does not disclose successive reconstructions of colour images and depth images; wherein the step of receiving at least one colour image of a scene comprises receiving a previously reconstructed colour image, and the step of obtaining depth information of a scene comprises receiving previously reconstructed depth image.
In the same art of image reconstruction, Brendel teaches successive reconstructions of images; wherein the step of receiving at least one image of a scene comprises receiving a previously reconstructed image ("iterative reconstruction," para. 1; "initial (current) image data … are obtained," para. 37; "if another iteration is to be performed, then acts 506-524 are repeated one or more times, with the current image data being the new current image data," paras. 46-47).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the iterative reconstruction teachings of Brendel to the color and depth image reconstruction of the combination of Tezuka and Zhang.  The motivation would have been to improve image quality.  While Brendel does not specify color or depth images in particular, it would have been obvious to apply the iterative image reconstruction approach to any type of image, including the color and depth images of the combination of Tezuka and Zhang, which would cause the predictable result of improved image quality.  In other words, Brendel teaches that iterative image reconstruction approaches were well known before the effective filing date of the invention, and it would have been within the skill of one having ordinary skill in the art to apply an iterative approach to any kind of image reconstruction.
Regarding claim 10, the combination of Tezuka, Zhang, and Brendel renders obvious determining an error associated with the reconstructed colour and depth images; and wherein successive reconstructions of colour and depth images end when either (i) the error associated with a current reconstructed colour image and depth image is below a threshold value, or (ii) a threshold number of successive reconstructions have occurred and the error associated with the current reconstructed colour image and depth image exceeds the threshold value ("examples of suitable stopping criteria include a predetermined number of iterations, an elapsed amount of time, an error threshold between the forward projected data and the measured projection data, and/or other stopping criteria … if another iteration is not to be performed, then final image data is output," Brendel, para. 47; see claim 9 for motivation to combine).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tezuka in view of Zhang, and further in view of Pandit et al. (US 2011/0001792; hereinafter "Pandit").
Regarding claim 13, the combination of Tezuka and Zhang does not disclose wherein the point cloud generator is configured to receive the reconstructed colour image and the reconstructed depth image; and wherein the projection unit is configured to generate a projection of the point cloud from a further different viewpoint, based on the received colour and depth images, and the reconstructed colour and depth images.
In the same art of generating different viewpoints of images, Pandit teaches logic to receive the reconstructed colour image and the reconstructed depth image; and … generate … a further different viewpoint, based on the received colour and depth images, and the reconstructed colour and depth images ("we generate a virtual view … After the 3D warping, the holes are filled to generate the final virtual view … We can then warp the depth signal … and fill the holes for the depth signal," para. 149; "After this we can generate another virtual view … a virtual view is generated as V(D/2) after hole filling by the first view synthesizer and hole filler 1310. Subsequently, another intermediate view is generated at position 3D/4 using V(D/2) and V5 by the second view synthesizer and hole filler 1320," para. 150; Fig. 13 illustrates a first virtual view "V(D/2)" generated using a reference view, and a second virtual view "V(3D/4)" generating using the reference view and the first virtual view).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Pandit to the point cloud projection image reconstruction taught by the combination of Tezuka and Zhang.  The motivation would have been to increase flexibility and user convenience by allowing for additional reconstructed views.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan McCulley whose telephone number is (571)270-3754. The examiner can normally be reached Monday through Friday, 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN MCCULLEY/Primary Examiner, Art Unit 2611